 

 

 

The Honorable MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

A.B., by and through her next friend NO- 14-CV-Ol 178-MJP
CASSIE CORDELL TRUEBL D
00 ’ ORDER AMENDING

et al~, DECEMBER CONTEMPT

JUDGMENT
Plaintiffs,

V.

WASHINGTON STATE DEPARTMENT
OF SOCIAL AND HEALTH SERVICES,
et al.,

 

Defendants.

This matter comes before the Court upon the Parties’ Joint Motion to Amend December
Contempt Judgment. The motion seeks to amend the December contempt fine judgment to make
that judgment consistent With the Court’s Order Granting Final Approval of Amended
Settlement Agreement (Dkt. No. 623) and the Amended Settlement Agreement (Dkt. 599-1).

IT IS HEREBY ORDERED that the judgment entered on December 18, 2018, shall be
amended to exclude those fines calculated under the Court’s prior contempt Order relating to the

inpatient portion of the class (Dkt. 289). The Department shall instead be ordered to pay

$378,750, the total fines calculated for that period for the in-jail portion of the class.

ORDER AMENDING DECEMBER ATToRNEY GENERAL oF wAerNGroN
7l4l Cleanwater Dr SW
CONTEMPT JUDGMENT Po Box 40124
NO. l4-cv-01 17 S-MJP olympia wA 98504-0124
(360) 586-6565

 

 

 

f

Dated this ¢7$/ day ofJanuary 2019.

Presented by:

s/ Amber L. Leaders

Sarah J. Coats, WSBA No. 20333

Amber L. Leaders, WSBA No. 44421
Randy Head, WSBA No. 48039

Nicholas A. Williamson, WSBA No. 44470

Office of the Attorney General
7141 Cleanwater Drive SW
P.O. Box 40124

Olympia, WA 98504-0124
(360) 586-6565

Nicholasz @atg.Wa. gov
SarahC@atg.Wa. gov

AmberL 1 @atg.Wa. gov
RandyH@atg.wa. gov

Attorneys for Defendants

ORDER AMENDING DECEMBER
CONTEMPT JUDGMENT
NO. l4-cv-01178-MJP

wh

HoNoRABLE MARSHA J. PECHMAN
United States District Judge

s/ Alexa Polaski

David R. Carlson, WSBA No. 35767
Kimberly l\/Iosolf, WSBA No. 49548
Alexa Polaski, WSBA No. 52683

Disability Rights Washington

315 Fifth Avenue South, Suite 850
Seattle, WA 98104

(206) 324-1521

davidc@dr-Wa.org
kimberlym@dr-Wa.org
alexap@dr-wa.org

s/Christopher Carney

Christopher Carney, WSBA No. 30325
Sean Gillespie, WSBA No. 35365
Kenan Isitt, WSBA No. 35317

Carney Gillespie lsitt PLLP

315 5th Avenue South, Suite 860
Seattle, Washington 98104

(206) 445-0212
Christopher.Carney@cgilaw.com

Attomeysfor Plaintiffs

ATTORNEY GENERAL OF WASHINGTON
7141 Cleanwater Dr SW
PO Box 40124
OIympia, WA 98504-0124
(360) 586-6565

 

 

